Order entered May 14, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01436-CR

                 SHAWN RYAN BLANKINSHIP, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-0584

                                  ORDER

     Before the Court is the State’s May 12, 2021 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief filed by

May 21, 2021.

     We DIRECT the Clerk to set this case at issue.



                                           /s/   ERIN A. NOWELL
                                                 JUSTICE